CRITZ, Judge.
This case is again before us on three motions filed by plaintiffs in error as follows:
Motion No. 11876 for rehearing filed by Palmetto Lumber Company, A. C. Ford, R. W. Miller, and A. L. Black. ■
Motion No. 11877 for rehearing filed by A. C. Ford, R. W. Miller, and A. L. Black.
Motion No. 11878 to correct certain statements made in our original opinion, filed by all of the above-named plaintiffs in error.
In our original opinion we stated that the •consideration for the deed of date October 3, 1907, was entirely usurious interest in the sum of $47,643.75. In the motion to correct it is called to our attention that the •consideration for this deed was usurious interest on a loan for $47,643.75. We acknowledge this error, but it has no effect on the legal questions involved.
In the original opinion with reference to the $198,750, we stated that this was an indebtedness independent of the indebtedness for $47,643.75, above mentioned. In the motion to correct it is called to our attention that the $198,750 included the sum of $47,643.75, but did not include the usurious interest on the latter sum. We acknowledge this error, but think it is also immaterial.
We have read and carefully considered both motions for rehearing, and same are in all things overruled.